Title: To Alexander Hamilton from James McHenry, 16 April 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Dear Sir
            War Dept. 16 April. 1799
          
          Capn. Willing, I understand will apply to you to obtain for him leave of absence from the U.S. during a voyage to China or the East Indies, and I find his relations have much at heart  that it should be granted. I believe he means to relinquish any claim to pay, during his absence. This I consider indispensable. I wish for reasons I shall explain to you when I see you that it may not meet with  obstructions upon your part.
          Yours sincerely & affly
          
            James McHenry
          
          Gen Hamilton.
        